MEMORANDUM **
Alan Dorenbos, a Washington state prisoner, appeals pro se from the district court’s summary judgment in favor of the defendant prison officials in his 42 U.S.C. *229§ 1988 action claiming violation of his Eighth Amendment rights when he was denied dental floss, sunscreen and a baseball hat to cover his head when he went into the sun. We affirm for the reasons stated by the Magistrate Judge in his report and recommendation adopted by the district court on May 30, 2003.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.